On November 22, 1989, the Defendant was sentenced to Count I, Attempted Deliberate Homicide, forty (40) years Plus eight (8) years for the use of a weapon to run consecutive; Count II, Attempted Sexual Intercourse without Consent, eighteen (18) years, Counts I and II shall run consecutively; plus 177 days credit for time served; and the defendant must complete the sex offender program at Montana State Prison; and the defendant shall not live within 500 miles of the victim. He shall be designated a dangerous offender for purposes of parole.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Thomas J. Schmitt, of the Montana Defender Project. The state was represented by Brent Brooks, Deputy County Attorney from Yellowstone County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the judgment imposed by the District Court is affirmed.
The reason for the decision is based upon Sentence Review Rule 17. That the sentence is presumed correct.